 In the Matter of R.C.M ANONCOMPANYandSTEELWORKERS ORGAN-IZING COMMITTEE(AFFILIATED WITH THEC.I.0)Case No. C-1428.-DecidedDecember1'7, 1940Jurisdiction:steelmanufacturing industry.Unfair LaborPracticesInterference, Restralnt,-and Coercion:interrogation concerning union affiliation.Discrimination:discharge of employee and refusal to give another employeefull-time employment because of their union activities; dismissal of allegationsconcerning certain employees.Remedial Orders:back pay awarded.Mr. William J. Avrutis,for the Board.Mr. Albert E. MederandMr. Thomas E. Wilson,of Detroit, Mich.,for the respondent.Mr. Julius Sobonya,of Detroit, Mich., for the Union.Miss Marcia Hertzmark,of counsel to the Board.AMENDED DECISIONANDORDEROn May 22, 1940, the Board issued a Decision and Order in theseproceedings.',On November 22, 1940, it served upon the parties anAmended Decision and Order and notified them that unless sufficientcause to the contrary appeared by December 9, 1940, it would issue saidAmended Decision and Order.None of the parties has filed objectionsto the issuance of the Amended Decision and Order.The Board there-fore substitutes its Amended Decision and Order for its Decision andOrder of May 22, 1940.-STATEMENT OF THE CASEUpon charges and amended charges duly filed by Steel WorkersOrganizing Committee, herein called the Union,2 the National -LaborRelations Board, herein called the Board, by the Regional Director forthe Seventh Region (Detroit, Michigan), issued its complaint dated123 N. L. R. B. 1084.The particular organization involved herein.is Local 1279 of Amalgamated Associationof Iron,Steel and Tin Workers, an affiliate of Steel Workers Organizing Committee. Bothare affiliated with the C. I. O..28 N. L.R. B., No. 93.61'9 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDJune 29, 1939, against R. C. Mahon Company, Detroit, Michigan,herein called the respondent, alleging that the respondent had engagedin and was engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1) and (3) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.The complaint and notice of hearing were duly sei ved uponthe respondent and upon the Union.Concerning the unfair labor practices, the complaint alleged insubstance (1) that in or about November 1937, and at various timesthereafter, the respondent questioned its employees as to their unionmembership and compelled them to sign written statements indicatingtheir preference between the Union and a shop committee for pur-poses of collective bargaining; (2) that the respondent discharged orlaid off 18 named persons 3 between August 1937 and March 8, 1938, andthereafter refused to reinstate said persons, for the reason that they,had joined and assisted the Union, and engaged in concerted activitiesfor the purposes of collective bargaining and other mutual aid and pro-tection; and (3) that during the period from February 1938 to Febru-ary _1939 the respondent - discriminated against Edward Bell } by re-stricting his employment to part-time work for the reason that he hadjoined and assisted the Union and engaged in concerted activities forthe, purposes,of collective bargaining and other mutual aid and pro-tection.On July 7, 1939, the Union filed a Second Amended Charge, allegingthat in December 1937 the respondent discriminated against FelixRumienski in regard to his hire and tenure of employment.On July8, 1939, counsel for the Board served notice of motion to amend thecomplaint by adding thereto the name of Felix Rumienski as one of theemployees discriminatorily discharged and refused reinstatement, andby,indicating that Frank Szableski, an employee previously `allegedto have been laid off and refused reinstatement, had been reemployedby the respondent on or about January 17, 1939.On July 10, 1939, the respondent filed an answer to the complaintdenying the commission of the unfair labor practices alleged in thecomplaint and alleging affirmatively that the employees named in thecomplaint were laid off for lack of work and had not been reinstated'because of an absence of work for which they had proved themselvescapable. . The respondent also alleged that matters contained in cer-tain paragraphs of the complaint, concerning the respondent's inter-rogation of employees, had been adjudicated in an earlier proceedingTheodoreBenyk,Ignatius Bosek,Louis Chrostowski;' George Harker, Charles D: Hoff-man, Lawrence Jamrlsko,Frederick Morse Johnson,-Joseph Jovanov, Nick Klosich, JohnKovacich,Zdislew J.Kurmanoski,Walter Loser,SidneyMcNa,Hugh McNeilly,MelvinI'lgula,Harry Simen,Frank Szableski, and Jesse Thorn.4Incorrectly designated In the complaint as James Bell. R. C. MAHON COMPANY621before the Board, and for this reason it moved to strike such para-graphs from the complaint.Pursuant to notice, a hearing was held at Detroit, Michigan, fromJuly 17 through 20, 1939, before Peter F. Ward, the Trial Examinerduly designated by the Board. -The Board and the respondent wererepresented by counsel and participated in the hearing.A repre-sentative of the Union appeared in its behalf.Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.At the com-mencement of the hearing the Trial Examiner 'granted a motion bycounsel for the Board to amend the complaint pursuant to the noticepreviously given.At the conclusion of the Board's case, the TrialExaminer reserved ruling upon a motion of counsel for the Boardto conform the pleadings to the proof. The motion is herebygranted.made a number of other rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.After the hearing. the respondent submitted a briefto the Trial Examiner.Thereafter, the Trial Examiner issued his Intermediate Report,dated November 20, 1939, copies of which were duly served uponall the parties,, finding that the respondent had engaged in unfairlabor practices within the meaning of Section 8 (1) and (3) of the Act.He recommended that the respondent cease and desist from engagingin unfair labor practices, and that it make whole Edward Bell for themonetary losses suffered by him as a result of the respondent's discrim-ination against him.He also recommended that the complaint, asamended, be dismissed as to 19 of the complainants, but that 16 of thembe placed upon a preferential' hiring list to be offered employment assoon as a need for their services arose.The Union and the respondentfiled exceptions to- the Intermediate Report.The respondent filedwith the Board a brief in support of its exceptions and a supplementalbrief in opposition to the Union's exceptions. It also requested, per-mission to argue orally before the Board.Pursuant to notice, a hearing was held before the Board in Wash-ington, D. C. on April 11, 1940, for the purposeof oral argument.The respondent was represented by counsel.The Union did notappear.The Board has considered the exceptions to theIntermedi-ate Report; and the briefsand oral argument of the respondent insupport of its exceptions, and, inso far as the exceptions are incon-sistent with the findings, conclusions,and order set forthbelow, findsno meritin them. 622DECISIONS OF NATIONAL LABOR ,RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTR. C. Mahon Company, a Michigan corporation with its plantand office in Detroit, Michigan, is engaged in the fabrication andmanufacture of structural steel, sheet-metal equipment; rolling doors,roofing, and other sheet-metal products. Its operations are carriedon in a structural-steel division, consisting of three plants and awarehouse, and a sheet-metal division, composed of a plate shopand a sheet-metal shop.5The respondent fabricates from 1 to 11/2 per cent of the totalfabricated structural steel sold in the United States.From Novem-ber 1, 1936, to October 31, 1937, the respondent expended in excessof $3,000,000 for raw materials, principally steel, and during theperiod from November 1, 1937, to October 31, 1938, expended inexcess of $2,000,000 therefor.Over 75 percent of these sums repre-sented the cost of raw materials shipped to Michigan from outsidethe State.The respondent's sales from November 1, 1936, to October31, 1937, amounted to $6,088,499.62; and from November 1, 1937, toOctober 31, 1938, its sales were in excess of $4,000,000.Approxi-mately 50 per cent of these amounts represented products shippedfrom Detroit to points outside the State of Michigan.On July 4, 1939, the respondent employed 336 production andmaintenance employees but the number has, on previous occasions,varied from about 300 to 700.H. THE ORGANIZATIONS INVOLVEDSteelWorkers Organizing Committee and Amalgamated Associationof Iron, Steel and Tin Workers, Local 1279, are labor organizationsadmits to membership all employees of the respondent except bridge-men, clerks and office help, draftsmen, watchmen, and persons in asupervisory capacity.III.THEUNFAIR LABOR PRACTICESA. Backgro ndIn about February 1937 the Union began, a campaignto organizethe respondent's production and maintenance employees.On.March9 1937, at a meeting, of the Union which was held on the respond-ent's premises," a list of demands was .drawn up and R: C. Mahon,president of the respondent, was.theil called in to discuss the variousitems with the assembled group.Mahon stated that he would recog-5All of the respondent's plants and divisions are located on the same premises and areunder one roof. R. C. MAHON COMPANY623nize the Union only after the American Bridge Company had rec-ognized it,but he agreed to grant wage increases requested by theUnion, and he reached an agreement with the Union as to hoursof work.There is a conflict in the testimony,which we will dis-cuss more fully hereinafter,as to whether or not ah agreement wasreached on the question of seniority.In July 1937 a committee of employeesmet withMahon andrequested that he meet Charles Kiser, the district-director of theSteelWorkers Organizing Committee,for the purpose of discussingan agreement with the Union.Mahon refused to meet Kiser, orany "outsider,"but agreed to meet with the shop committee at anytime.On July 28, 1937, Kiser addressed a letter to the respondentrequesting a conference.The letter was not answered.'During thefollowing month the committee of employees again called on Mahonand asked that he meet Kiser, but were once more informed byMahon that he would notmeet with "outsiders."Mahon's refusalto meet with the representative of the Union discredited the, Unionand discouraged membership therein.Other examples of the respondent's efforts to discourage unionactivityamong its employees are shown by the testimony of WalterLoser, who had been employed as a helper in Plant 1, and LawrenceJamrisko,a millwrighthelper.Loser quotedGeorgeKliner, a fore-man on the paint floor in Plant 1 as saying,in July 1937, that Mahon"would never recognize a union.Before he would recognize theUnion he would close the shop." Jamrisko testified to the sameeffect.In addition,Kliner told Jamrisko,during the same con-versation concerning the Union,according to the latter's testimony,"some day you be sorry."Kliner did not testify and the statementsattributed to him are not denied.We find that they were made.Frederick Morse Johnson, previously employed as a helper in thewarehouse',testified that, on an occasion in the summer of 1938 whenhe applied for work, John Nuber,a labor foreman,told him that"if the C. I. O. or the Steel Workers Organizing Committee gainedcontrol in the Mahon shop,Mr. Mahon was likely to sell out" tosome "men from Boston, bankers or such."Mahon denied havingtold Nuber that he planned to sell out.Nuber did not testify, andit is not disputed that he made the - above statement to Johnson.Whether or not Mahon actually made such a statement is not con-trolling here since the expression of such a threat by a foremanserved to discourage union activity whether based upon fact or not.These incidents were not specifically alleged in the complaint asconstituting unfair labor practices in and of themselves; and itwas understood at the hearink that evidence concerning them wouldbe :admitted only as showing background circumstances relevant tothe unfair labor practices which were alleged.Accordingly, wedo not find that these incidents were unfair labor practices as such; 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe do find that they are indicative of the respondent's attitude priorto, and' cast light upon its motives in connection with, the activitiesalleged in the complaint.B. Interference, restraint, and coercionOn June 19, 1937, the Union filed with the Board a petition, andon October 27, 1937, an amended petition, requesting an investigationand certification of representatives of the respondent's employees.On November 26, 27, and 29, 1937, Mahon summoned to, his office,one at a time, 3618 production and maintenance employees and,in the presence of_ M. A. Snyder, personnel manager, and a stenog=rapher, read to each the following statement :We are to appear before the National Labor Board on Decem-ber 6th..Local 1279, SteelWorkers Organizing Committee is askingthat it represent in bargaining all our employees.In order that we may know how our employees feel aboutthe matter we have prepared a questionnaire we would like tohave you fill out.'There will be no discrimination shown against you regardlessof how you answer the questions.Each employee was thereupon asked the following questions, afterwhich the card was filled out and signed by the employee :Badge No. ------ Employee's Name ---------------------Have you ever signed an application for membership in Local#1279,SteelWorkersOrganizingCommittee?Yes ( )No ( ).If you ever joined Local #1279, Steel Workers OrganizingCommittee, when did- you join?Date ---------------------If you ever joined Local. #1279, Steel Workers OrganizingComlittee, for what month did you pay your last dues?Month ------------ 19Do you want Local #1279, Steel Workers Organizing Com-mittee to bargain with The R. C. Mahon Company for you?Yes ( ) No ( ).Signed --------------------Date ----------------------Witness--------------------The evidence discloses that immediately upon being called to Mahon'soffice and being informed as, to the purpose of , the interview, themen became apprehensive and hid or discarded their union buttons.eAlthough the exactnumber of persons then employed is not shown,it appears that onNovember 9, 1937, 489production and maintenance employees were working." R. C. MAHON COMPANY625A hearing upon the Union's petition was held on December 13,1937, following which the Board issued a Decision and Directionof Election.7The Board conducted an election at the respondent'splant on February 25, 1938, to determine the employees' choice ofa representative for the purpose of collective bargaining.On Oc-tober 20, 1938, the Board issued a Supplemental Decision and Order 8stating that the results of the election showed that no collectivebargaining representatives had been selected by a majority of theemployees within the appropriate unit.The decision further indi-cated that on March -2, 1938, the Union filed with the RegionalDirector objections to his Election Report, contending that therespondent had engaged in unfair labor practices regarding the con-duct *of the election, and that certain employees excluded by theBoard from :the appropriate unit had participated in the election.The decision stated further that the Regional Director informedthe Board that the Union had failed to submit any evidence re-garding its objections, that the secret ballot was fairly and im-partially conducted, and that he recommended that the objectionsbe overruled.The Board thereupon dismissed the petition forinvestigation and certification of representatives.The respondent contends that it did not engage in unfair laborpractices by questioning its employees as to their union affiliationsince Mahon's action was prompted by a desire to ascertain whetheror not the Union had a majority and that, in the event he foundthat it did, he intended to bargain with the Union without the neces-sity for an election by the Board.Even though we assume the truthof this contention, the respondent's conduct was in violation of theAct.The Act requires that the Board settle questions concerningrepresentation, and provides that it may conduct an election bysecret ballot to this end.The purposes of such provisions, amongothers, are to prevent an employer from having to determine suchproblems, especially by questioning his employees, and to allow indi-vidual employees to- express their desires concerning representationwithoutdisclosingthem to their employer.Mahon's actionthwarted the purposes of the Act.He knew that a petition hadbeen filed with the Board and that the question he sought to resolve.would be determined by the Board in accordance with the purposesand provisions of the Act.Moreover, the employees were not told the purpose of the interview,other than that it was "in order that we may know how our em-ployees feel about the matter." In addition, the method of conductingthe poll was not conducive to a free choice on the part of the em-'Matter of R. O. Mahon CompanyandLocal1179,SteelWorkers OrganizingCommittee,5 N. L. R.B. 257.eMatter of R. C. Mahon Compdnl/and Local1279, SteelWorkers OrganizingCommittee,9 N. L. R B 430 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDploy,ees since the 'vote was taken by the president of the respondentin the presence of the personnel manager, who admittedly does allthe hiring for the respondent.Further, if Mahon merely, wantedto enlighten himself and dispel his doubts as to the Union's majority,it is difficult to understand why he found it necessary to,have mimeo-graphed cards-signed, dated and witnessed.Also unexplained isthe respondent's reason for inquiring on what date employees joinedthe Union and when they last paid their dues. Neither of thesequestions is necessarily pertinent in determining representation forcollective bargaining since employees who have never joined theUnion may designate it as their agency for that purpose.The respondent contends also that the question of whether or notits interrogation of employees was an unfair labor practice has'beenadjudicated by the Board in its Supplemental Decision and Orderin the representation case.This contention is without merit.Nounfair labor practices were alleged or proved, nor could they havebeen, in that proceeding.The Board's decision in that case wasmerely" that the election had been fairly and impartially conductedand that no representatives for collective bargaining had been chosenby the respondent's employees. It did not purport to settle thecharge made here.We find that the respondent, by questioning its employees as totheir union membership and desires for representation," has inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed to them in Section,,7 of the Act.C.The charges of discriminationDuring the period from November 30, 1937, to March 8, 1938, therespondent's business declined to such an extent tliat it was necessarytomake extensive reductions in its production and maintenanceforce.The complaint, as amended, alleges that in the process ofreducing its force the respondent discriminated against the 20 personsnamed in the complaint by discharging or laying off 19 of them andfailing to reinstate them, and by putting another on half time, for9 The Board has held that it is an unfair labor practice to question employees as to theirunion membership and activitySeeMatter of Trention Garment CompanyandInterna-tional Ladies' Garment Workers Union.Local 278, 4 NL R B 1186;Matter ofConinion-wealth Telephone CompanyandTheodore R..Siplon,Walter P Seidler and InternationalBrotherhood of Electrical Workers,13 N L. R. B317.TheBoard has also held thatit is an unfair labor practice for an employer to conduct an election among its employeesSeeMatter of Remington Rand, IncandRemington Rand Joint Protective Board of theDistrict Council Office EquipmentWorkers,2 N. L R.B 626, enf'd.National Labor Rela-tionsBoard V. Remington Rand, Inc., 94 F.(2d)862 (C. C.A 2) ;Matterof EagleManufacturing CompanyandSteelWorkers Organizing Committee, 6 N. L.R B. 492,enf'd.National Labor Relations Board v. Eagle Manufacturing Company,99 F. (2d) 930(C CA. 4) ;Matter of McNeely & Price CompanyandNational Leather Workers4ssocia-tion,LocalNo30, of the C I0 , 6 N. L R B800, enf d as mod ,McNeeley dPrice Co.v.National Labor Relations Board,106 F. (2d) 878(C. C. A. 3)., R. C. MAHON COMPANY627the reason that they had joined and assisted the Union and engagedin concerted activities for the purposes of collective bargaining and-.other mutual aid and protection.1.The respondent's seniority and hiring policiesIt is undisputed that the respondent followed no seniority policyprior to March 9, 1937.The Union contends, however, that at themeeting between Mahon and the Union on March 9, 1937, the respond-ent agreed to observe a seniority plan.Although the Board's wit-nesses at the hearing were in accord that Mahon had agreed to followa seniority plan, they did not concur on the question of whetherMahon had promised to follow "'straight," plant, or shop seniority,nor did these witnesses all give the same meaning to the terms whichthey testified were used. It is impossible to determine from theirtestimony what type of seniority the Union contends the respondentagreed to use.The respondent denies that any agreement on senioritywas reached.Mahon testified that when the question was raised inthe meeting of March 9, he told the employees that "they were on avery big subject when they wanted seniority, and it wasn't a matterthat could be decided in a minute, and I thought the best way to takethat subject up was to have their committee discuss it with me andgo over it."He stated that his suggestion was thereupon agreed tobut that, although the committee came to see him twice thereafter,seniority was not mentioned on either occasion.After Mahon gavethe foregoing testimony, seven witnesses for the Board testified.Only one, Harker, was questioned with reference to Mahon's versionof what had occurred and Harker's testimony supported in a measurethat of Mahon 10 The Trial Examiner found, as do we, that the10Harker testified, in part, as follows :Q.Do you recall anything being said by Mr. Mahon or anyone else as to theappointment of a committee to see him after the meeting and discuss the details ofseniority?A. Yes.Q.What wassaid about that?A. He said he would meet the committeeafter theother fellows all went home.Q. To discussseniority?A. To discuss seniority.A. I don'tremember very clearly what was said,but Iknow therewas a grievancecommittee.Q.A grievance committee?.A. Yes.Q. I am talking not about a grievance,committee,but I am talking aboutseniority.A. Oh, yes.Q was anything said about a committee for seniority?A.Mr. Mahon agreed to the seniority right here in the meeting.Q I say, did he say that a committee should see him later about seniority?A. Oh, I don't recollect anything of that.413597-42-vol 23-41I 628DECISIONS OF NATIONAL LABOR RELATIONS-BOARDrespondent did not enter into an, agreement whereby seniority wasto be recognized.We find that no seniority rule has ever been fol-lowed in the respondent's plant, either in laying off or rehiringemployees.All hiring for the respondent is done by Snyder, the personnelmanager, at the respondent's employment office.Persons seekingemployment gather in this office and, when employees are needed,are interviewed and hired by Snyder.At times the respondent'ssuperintendents, in charge of construction projects outside the plant,come to Snyder and request men to take jobs immediately. Snyderthereupon hires men from those waiting in the employment office orsends out men already employed and replaces them with new em-ployees.The respondent has no policy of recalling former employeeswhen vacancies occur in the plant,'nor does it take applications forfuture employment when work is not available at the time. TheUnion, in its exceptions to the Intermediate Report, points out anumber of instances when employees are alleged to have been calledback to work by telegram or by foremen. The evidence does notsustain the Union's exceptions in this respect.,'Since about 1935 the respondent has made an attempt to employmen of good health and versatility in order to reduce the cost ofcompensation claims and stabilize employment. Since 1936 therespondent has required a physical examination of all men hired.The results of such hiring policy have been in generalto secureyounger and better educated personnel.The Union does not ques-tion that the respondent has put into effect and carried out suchpolicies.In view of our finding above as- to the respondent's method ofhiring, we also find that the persons alleged in the complaint to havebeen"laid off for an indefinite period," had no expectancy of beingreinstated and that they were in reality discharged,, rather than laidoff.12This finding does not, however, preclude us from determiningwhether or not the respondent has discriminated against any of thecomplainants herein by failing torehirethem upon the resumption offull operations in the plant.13Nor are we precluded, by our findingsthat the decline in the respondent's businessnecessitated a diminutionof force and that no seniority policy wasin effect,from determining11We refer specifically to the allegationsthat Benyk, Chrostowski, McNa, andJohnsonwere recalled.12The terminations of employment will hereinafter be referred to as discharges,althoughthe witnesses testifiedthat theywere laid off.zaMatter of Waumbec Mills, Inc.andUnited Tevtele Workers of America,15 N. L R. B. 37. R. C. MAHON COMPANY629whether the complainants were discriminatorily chosen for discharge.We turn to a consideration of the circumstances surrounding thealleged 'descrimination against each of the complainants.2.The complainantsEdward Bellwas reduced to half-time employment during theperiod from December 18, 1937, to January 30, 1939, allegedly be-cause of his union activity.Bell became president of the Union inthe summer of 1937.He was a member of the- committee whichrequestedMahon to meet with Kiser, the union' organizer, and hadinterviewed the respondent's general superintendent, Reynolds, andForemen Graham Dick and Frank Walden in regard to the dischargeof Joseph Jovanov, one of the complainants herein, in August 1937.Bell was employed by the respondent in 1929 as an electrician.He was laid off in 1931 and 1932 along with a large number of otheremployees during a slack period.He was reemployed in 1933 andworked as a machinist until November 18, 1936, when he again startedworking as an electrician.On December 18, 1937, he was put on ahalf-time basis, working alternate weeks with Lawrence Christian,who had commenced working for the respondent as an electricianon June 6, 1936. Christian was also a union member but not anespecially active one.On November 21, 1938, Christian was re-turned to full-time status and on January 30, 1939, about 9 weekslater, Bell was put back on a full-time basis.The respondent admits that it was not a common practice todivide the work of employees as was done in the case of Bell andChristian.In so far as the record discloses, this was the only in-stance in which work was shared.The respondent contends, how-ever, that it desired to retain the services of both electricians ratherthan to discharge either.We have found that the respondent interfered with the efforts ofits employees to organize; that Bell was one of the leaders in suchorganizational activities and was president of the Union; that therelegation of Bell to half-time employment was not in accordancewith the respondent's usual practice ; and that Christian was re-turned to full-time employment about 9 weeks before Bell.Underthese circumstances we find that the respondent refused to employBell on a full-time basis from December 18, 1937, to January 30,1939, because of his union membership and activity.We find that the respondent discriminated against Bell with re-gard to terms or conditions of employment, thereby discouragingmembership in the Union, and by such action has interfered with, 630DECISIONS OF NATIONALLABOR RELATIONS BOARDrestrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.14Charles Hoffmanwas vice president of the Union and a memberof the committee which called upon Mahon in July and August 1937.Hoffman was employed as a riveter in 1934 and ordinarily workedin plant 2 of the structural-steel division.At the timeof a generalshut-down in plant 3, from March 4 to 8, 1938, Hoffman was tempo-rarily working in that plant because the bulkhead on which he wasengaged was too large for plant 2.His foreman, Graham Dick,discharged him on March 8 and, when Hoffman protested that herid not belong in plant 3, told him, "I didn't have nothing to dowith it; it came from the head office."Dick also told Hoffman thatthere were no rivets to drive, but Hoffman stated at the hearingwithout contradiction that he still had some riveting to do when hewas discharged.The evidence shows that four other riveters wereordinarily employed by the respondent, that all of them were unionmembers, and that one of them was discharged on February 25,1938.The respondent made no attempt to show that, at the timeHoffman was discharged, there was not sufficient work in plant 2 forhim, nor that he would have been discharged had he been workingin plant 2 at the time plant 3 was closed.Hoffman testified that John Olson, also a union member, who,previous to the decrease in personnel, was Hoffman's helper and whowas discharged at the same time, was rehired on August 24, 1938,as a riveter and now has his job.When Hoffman learned that Ol-son had been taken back he inquired of Snyder, the personnel man-ager, why Olson was given his job. Snyder replied that the arrange-ment was only temporary.Hoffman testified, and Snyder admitted,,_that Olson was known as a heavy drinker, but Snyder denied thatOlson had, on one occasion, been discharged for drinking.The respondentoffers no reasonfor discharging Hoffman, who wasregularly employed in plant 2, at the time of the shut-down ofplant 3. It defends its failure to rehire him instead of Olson onthe ground that Graham Dick, Hoffman's foreman,did not wanthim back in his department because he was too argumentative and"hot tempered."Mahon testified that Hoffman would have beenrehired had there been a vacancy under another foreman.Hoffmandenied that he had had any arguments with Dick before his dis-charge, andfromthe undisputed testimony as to what Dick told him14 SeeMatter ofFort Wayne Corrugated Paper CompanyandLocal No 182,InternationalBrotherhood of Pulp,Sulphite, and Paper MillWorkers,14 N L.R. B 1, enf'd,FortWayne Corrugated Paper Company v. NationalLaborRelations Board,March 28, 1940(C. C. A. 7),where we found discriminationas betweentwo union members, one moreactive in the Union than the other. R. C. MAHON COMPANY631at the time of his discharge and the' evidence as a whole, we findthat he had not.We find that Hoffman was discharged because of his union mem-bership and activity.By discharging Hoffman the respondent dis-criminated in regard to his hire and tenure of employment, therebydiscouraging membership in a labor organization, and by such actionhas interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.About 6 weeks after his discharge Hoffman obtained work on theW. P. A. where he received $60 a month and later $85 a month.Thereafter he worked for 1 week in a Navy Yard, and about August1938 obtained a job with Mechanical Handling Company.Heworked there until about December, 1938, was out of work for 3weeks, and was employed on about January 1, 1939, by Steel Plateand Shape Company, where he is now working.Hoffman does notdesire reinstatement.Hugh McNeilly,a member of the Union, began working for therespondent, in 1925 and was employed hs an assembler at the time ofhis discharge on March 8, 1938.Only one other assembler, Dobbs,also a union member, is listed on the respondent's pay roll of No-vember 9, 1937, and he was discharged on the same date as McNeilly:It does not appear-that any assemblers have been employed by therespondent since that date.McNeilly alleges that La Frambois, hisjunior in the respondent's employ but also a union member, has re-placed him.La Frambois' employment card shows that he washired as a helper and the respondent states that he is now employedas a "pusher" in charge of a gang of men erecting or fabricatingsteel.In view of the fact that the respondent does not take intoconsideration seniority, that McNeilly was not especially active inthe Union, and that La Frambois is also a union member, we findthat the respondent did not discharge McNeilly because of his unionmembership.We have found that the respondent's policy was to hire at itsemployment office the persons it needed who were then present.There is no showing that McNeilly was refused employment at atime when his services were required or that any other persons wereemployed on the dates when McNeilly applied for work.We findthatMcNeilly was not refused employment because of his unionmembership.-GeorgeHarker,amember of the Union, was employed by therespondent on May 10, 1934, as a fitter's helper.He was dischargedon March 8, 1938, at which time he was employed as a crane opera-tor.He charges that Joe Mankis, who is also a union member, hasreplaced him.Mankis and Harker had been operating alternate 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDshifts on the same crane.The respondent had in its employ at thetime of Harker's discharge 15 other crane operators, all of whomwere members of the Union. One other crane operator was alsodischarged at about the time Harker was dismissed.We find that Harker was not discharged because of his unionmembership, and, for the reasons stated in discussing the case ofMcNeilly, we find that Harker was not refused reemployment becauseof his union membership.Nick Klosich,a member of the Union, was employed as a fitter'shelper in August 1935.He testified that his work was never criti-cized but that his -foreman, John Nuber, laid him off on January16, 1939.He applied for work on three occasions thereafter buteach time was told that there was no work available.The respond-ent contends, and we find, that Klosich wag discharged because hiswork was unsatisfactory and because he refused to obey orders,although he had been warned to do so. There is no evidence thathe applied for work at a time when other persons were being hired toperform jobs which he was capable of doing.We find that Klosich was not discharged or refused employmentbecause of his union membership.Frank Szableski, Walter Loser, Theodore Benyk, Joseph Jovanov,John Kovacich, Jesse Thorn, Harry Simen, Louis Chrostowski, FelixRummienski,Melvin Pigula, Zdislew Kurmanoski, Ignatius Bosek,andLawrence Jammiskowere helpers or_ loaders in the structural-steel division prior to November 30, 1937.They may be consideredas a group for the purpose of determining whether or not they werediscriminated against by being discharged at the time of the re-duction in the number of the respondent's employees and by thesubsequent failure to reemploy them. It appears from the re-spondent's pay roll of November 9, 1937, that 119 helpers and loaderswere employed in the structural-steel division.Of that number105 were union members and 14 were not.Thereafter the respondentdischarged approximately 30 percent of these employees, some ofwhom were subsequently rehired.An examination of the respond-ent's pay-roll records indicates that neither the number of unionmen discharged nor the number of non-union men rehired wasdisproportionately large.The employment cards of the complainants disclose that, as to allexcept two, Loser and Benyk, it is recommended that they be re-employed.In addition, one of the complainants, Jovanov, was em-ployed on a night crew, and another, Kurmanoski, was workingalternate day and night shifts. It is not disputed that the respond-ent has not operated a night shift in any department since thedischarges. R. C. MAHON COMPANY633A number of the complainants allege that they were replaced byother employees or by new employees.The evidence shows that, ineach instance where new employees were hired, the date of suchhiring was about the time that business had improved.The respondent cites, in reply to the allegations of discriminationin rehiring the helpers and loaders, its policy of hiring "at the door,','its efforts to employ more versatile men who might be shifted fromone type of job to another in the event the need arose to do so, andthe fact that none of the 13 complainants was a skilled laborer.It contends that it filled positions from men who applied on thedays when employees were needed and that it would have employedsome of the complainants had they been present at those times.Oneof them, Szableski had been reemployed at the time of the hearing.There is no showing that any of these complainants was refusedemployment at the time another person was hired.Of the 13 complaints in the group now under consideration, onlytwo, Loser and Kovacich, were shown to have been in any wayactive in the Union.Loser was a shop steward and Kovacich wasa member of the committee which called on Mahon to request that hemeet Kiser, the union organizer.Although Kovacich testified thathe was one of the organizers of the Union, he added, "Now Mr.Mahon can know:'We find that the respondent did not discharge or refuse to re-employ Szableski, Loser, Benyk, Jovanov, Kovacich, Thorn, Simen,Chrostowski, Rumienski, Pigula, Kurmanoski, Bosek, and Jamriskobecause of their union membership or activity.Frederick Morse Jokv8on,a helper in the structural-steel division,began working for the respondent in 1933 on outside erection work.In 1935 he was made a fitter's helper, and in 1936 he was transferredto the warehouse as a general helper on the night shift.He wasdischarged on November 30, 1937.-On February 3, 1938, Johnson applied for work to SuperintendentReynolds who told him to come to work the following Monday.AsJohnson was leaving the plant he encountered Edward Bell, presi-dent of the Union, and requested that Bell supply him with a Febru-ary union button.About 30 minutes later, Johnson was notifiedat his home that he was `not to report on Monday. Johnson testi-fied that Reynolds' son-in-law, Edwards, an assistant to the ware-house foreman, was standing about 3 feet from Bell and him at thetime he requested the union button. In view of the fact that therespondent had known of Johnson's union membership at least sincethe date of the Board's hearing in the representation case, when itwas given a list of union members, we do not find that the respond-ent's change of its plan to hire Johnson was due to his union mem- 634 ,DECISIONS OF NATIONAL LABOR RELATIONS '30ARDbership.It is not shown,moreover,that Edwards heard or reportedthe conversation between Bell and Johnson.About May 1, 1938, Johnson applied for work on a constructionjob being performed by the respondent in New Boston, Illinois.He worked 2 days, was given a physical examination by the respond-ent's doctor, who recommended that he be rejected because of aphysical disability,and was discharged on May 5.In view of the facts stated above,and the further fact that John-son worked on the night shift in the warehouse which has not been,resumed, we find that Johnson was not discharged or refused re-employment because of his union membership.Sidney McNais the only complainant who was employed in thesheet-metal department.He started working in 1935 as a helperand continued until November 11, 1938, when he was discharged.He applied for work on numerous occasions thereafter.He wasa member of the Union.The record shows that the reduction in the force of the sheet-metal division was spread over a longer period than iri the structural-steel division,and that of 110 helpers and loaders previously em-ployed, of whom 12 were union and 98 non-union, 67 were laid offbetween about August 1937 and April 1939.Of those dismissed,5 were union and 62 were non-union.Twenty-two of the personsso discharged,one union member and 21 non-union,had been rehiredat the time of the hearing.Although the greatest number of lay-offs occurred during the same period as those in the structural-steeldivision,a-further decrease in business in the sheet-metal divisioncommenced in August 1938. There is no showing that McNa wasrefused employment at a time when his services were required orthat any other persons were employed on the dates when McNaapplied for work.We find that McNa was not discharged or refused reemploymentbecause of his union membership.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activitiesof the respondent set forth in Section III above,occurringin connection with the operations of the respondent de-scribed in Section I above, have a close, intimate,and substantialrelationto trade, traffic,and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices,we shall order it to cease and desist therefrom and to take R. C. MAHON COMPANY635certain affirmative action which we find necessary to effectuate thepolicies of the Act.We have found that the respondent discriminated against EdwardBell by refusing to employ him on a full-time basis from December18, 1937, to January 30, 1939.We shall order that he be made wholefor any loss of pay he has suffered by reason of such discriminationby payment to him of a sum of money equal to the amount whichhe normally would have,earned as wages during the period therespondent discriminated against him, less his earnings 15 duringsuch period.We have further found that the respondent discriminatorily dis-charged Charles Hoffman on March 8,,1938.Hoffman obtained an-other job on January 1, 1939, which he held at the time of the hear-ing.He testified that he did not desire reinstatement.We shallnot order his reinstatement.We shall, however, order the respondentto make Hoffman whole for any loss of pay he has suffered by reasonof the discrimination against him by payment to him of a sum ofmoney equal to the amount which he normally would have earnedas wages during the period from the date of his discharge to January1, 1939, the date upon which he secured the job he held at the time ofthe hearing, less his net earnings 16 during such period.Since we have found that the respondent has not discriminatedagainst the remaining complainants, we shall order that the complaintbe dismissed as to them.The Trial Examiner recommended that Ignatius Bosek, TheodoreBenyk,Walter Loser, John Kovacich, Jesse Thorn, Harry Simen,Zdislew J. Kurmanoski, Louis Chrostowski, Felix Rumienski, MelvinPigula, Lawrence Jamrisko, Hugh McNeilly, Sidney McNa, JosephJovanov, Frederick Morse Johnson, and George Harker, be placedupon a preferential list for employment as soon as a need for theirservices arises.In view of our finding that these employees weredischarged, rather than laid off, and were, therefore, no longeremployees of the respondent, we shall not order the respondent toplace them upon a preferential hiring list.16 Although we ordinarily deduct "net earnings"from an award of back pay to a dis-criminatee,since Bell continued to work for the respondent and was not employed else-where, it is only necessary in this instance to deduct his earningsCf footnote 16,infra.11By "net earnings"ismeant earnings less expenses,such as for transportation, room;and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischaige and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and Sawmill Workers Union, Local 2590,8N L. R. B 440. Monies received forwork performed upon Federal,State, county,municipal,or other work-relief projects shallbe considered as earnings.SeeRepublic Steel Corporation v. N. L. R. B,decided byUnited States Supreme Court,November12, 1940. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.SteelWorkers Organizing Committee and Amalgamated Asso-ciation of Iron, Steel and Tin Workers, Local 1279, are labororganizations, within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.3.By discriminating in regard to hire and tenure of employmentand terms or conditions of employment of Edward Bell and CharlesHoffman, thereby discouraging membership in a labor organization,the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (3) of the Act.4.The aforesaid unfair labor practices are unfair practices affect-ing commerce, within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not engaged in unfair labor practices bydischarging and refusing to reemploy Nick Klosich, Ignatius Bosek,Frank Szableski, Theodore Benyk, Walter Loser, John Kovacich,Jesse Thorn, Harry Simen, Zdislew J. Kurmanoski, Louis Chrostow-ski,FelixRumienski,Melvin Pigula, Lawrence Jamrisko, HughMcNeilly, Sidney McNa, Joseph Jovanov, Frederick Morse Johnson,,and George Harker.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, R. C. Mahon Company, its officers, agents, successors,and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Steel Workers Organizing Com-mittee and Amalgamated Association of Iron, Steel and Tin Work-ers, Local 1279, or any other labor organization of its employees, bydiscriminating in regard to hire or tenure of employment or anyterm or condition of employment;(b) In any other manner interfering with, restraining, and coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in R. C. MAHON COMPANY637concerted activities, for the purposes of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act.-2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Make whole Edward Bell for any loss of pay he may havesuffered by reason of the discrimination against him, by payment tohim of a sum of money equal to the amount which he would nor-mally have earned, as wages during the period the respondentdiscriminated against him, less his earnings 14 during such period;(b)Make whole Charles Hoffman for any loss of pay he may havesuffered byreason ofthe discrimination against him, by payment tohim of a sum of money equal to that which he would normally haveEarned as wages during the period from the date of his discharge onMarch 8, 1938, to January 1, 1939, less his netearnings18during saidperiod;(c)Post immediately in conspicuous places at its plants and ware-house, and maintain for a period of at least sixty (60) consecutiveclays from the date of posting, notices to its employees stating : (1)that the respondent will not engage in the conduct from which it isordered to cease and desist in paragraphs 1 (a) and (b) of this-Order; (2) that the respondent will take the affirmative action setforth in paragraphs 2 (a) and (b) of this Order; and (3) that therespondent's employeesare freeto become or remainmembers ofSteelWorkers Organizing Committee and Amalgamated Associationof Iron, Steel and Tin Workers, Local 1279, and the respondent willnot discriminate against any employee because of membership oractivity in those organizations.AND IT IS FURTHER ORDEREDthat the complaint be, and it hereby is,dismissedin so far as italleges that the respondent has engaged inunfair labor practices in regard to Nick Klosich, Ignatius Bosek,Frank Szableski, Theodore Benyk, Walter Loser, John Kovacich,Jesse Thorn, Harry Simen, Zdislew J. Kurmanoski, Louis Chro-stowski, Felix Rumienski, Melvin Pigula, Lawrence Jamrisko, HughMcNeilly, Sidney McNa, Joseph Jovanov, Frederick Morse Johnson,and George Harker.CHAIRMAN HARRY A. MILLIS took no part in the consideration ofthe above Amended Decision and Order.17 See footnote 15.supra.18 See footnote 16,supra.